Citation Nr: 1444163	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by care at VA for abdominal pain from June to August 2011.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision/notification of decision letter from the VA Pension Management Center located at the regional office (RO) in St. Paul, Minnesota.  Original jurisdiction over the claims file has remained with the RO in Reno, Nevada.  The Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Remand is needed to obtain treatment records identified by the appellant.  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Following the Veteran's death, an autopsy was performed by the VA Sierra Nevada Heath Care System.  While an August 2011 "work copy" autopsy summary report has been associated with the claims file, the final autopsy report has not been obtained.  The AOJ should obtain and associated the final August 2011 autopsy report with the claims file. 

Review of the claims file reflects that the appellant entered into a settlement agreement with the United States under the Federal Tort Claims Act (FTCA) for the cause of the Veteran's death.  As the evidence developed in connection with the FTCA suit is directly relevant to the issues currently on appeal, the AOJ should attempt to obtain any evidence associated with the FTCA case from the U.S. Attorney's Office for the District of Nevada and VA Regional Counsel. 

At the July 2014 Board hearing, the appellant testified that, in connection with the FTCA suit, her private attorney hired three medical examiners to provide medical opinions.  These medical opinions have not been received or associated with the claims file.  The AOJ should contact the appellant and request she submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private medical opinions.  

Next, a VA medical opinion has not yet been obtained with respect to the issues on appeal.  In order for benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, the weight of the evidence must show: (1) that the Veteran's death in August 2011 followed VA treatment or hospital care; and (2) that the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such treatment, or that the proximate cause of his death was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).

Review of the evidence of record reflects that the Veteran received treatment for abdominal pain at a VA medical center (VAMC) from June 2011 until his death in August 2011 and was prescribed pain medication, including Reglan, in August 2011.  The August 2011 preliminary autopsy report associated with the claims file lists provisional anatomic diagnoses of neuroleptic malignant syndrome, clinical, status post opiate therapy for abdominal pain; atherosclerotic cardiovascular disease, moderate and generalized; probable bacterial sepsis with liver abscesses and fat necrosis of the pancreas; and diabetes mellitus.  An August 2011 VA emergency department treatment note indicates that the Veteran was most likely responding to an opioid overdose.  Based on the above, the Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, including whether VA was at fault in prescribing the Veteran Reglan in August 2011.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the Veteran's treatment for abdominal pain and death in August 2011, specifically a full copy of the final August 2011 autopsy report.

2.  The AOJ should contact the U.S. Attorney's Office for the District of Nevada and VA Regional Counsel and request all evidence related to the appellant's FTCA claim and June 2014 settlement.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

3.  The AOJ should contact the appellant and request she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated the Veteran for abdominal pain prior to his death in August 2011.  The AOJ should ask the appellant to provide copies of any private medical opinions she has received with regard to the cause of the Veteran's death, specifically the three private medical opinions she identified at the July 2014 Board hearing, as well as any other evidence related to the FTCA settlement.  The AOJ should attempt to obtain copies of any private treatment records or medical opinions identified by the appellant that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.

4.  Then, refer the case to an appropriate VA examiner for medical opinion(s) to address the claimed cause of the Veteran's death.  The relevant documents in the claims folder should be made available to the examiner for review.  The VA examiner should offer the following opinions: 

(a) Did VA's treatment of the Veteran for abdominal pain from June to August 2011, including the prescription of Reglan in August 2011, cause the Veteran's death, either directly or through aggravation of any preexisting condition(s)?  

(b) If VA's treatment caused the Veteran's death, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from June to August 2011?  

(c) As part of the June to August 2011 medical treatment, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(d) If VA's treatment caused the Veteran's death, following the June to August 2011 VA treatment, was the Veteran's death a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e) If VA's treatment caused the Veteran's death, following the June to August 2011 VA treatment, was death a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss the August 2011 VA emergency department treatment note indicating that the Veteran was most likely responding to an opioid overdose and the August 2011 autopsy report provisional anatomic diagnosis of neuroleptic malignant syndrome, clinical, status post opiate therapy for abdominal pain.

5.  Then, readjudicate the appeal, including specifically adjudicating the issue of entitlement to 38 U.S.C.A. § 1151 compensation for the cause of the Veteran's death.  The laws and regulations related to the claim for 38 U.S.C.A. § 1151 should be provided to the appellant.  If any of the claims remain denied, provide the appellant and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


